Citation Nr: 1640328	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  08-30 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to initial ratings in excess of 10 percent for right knee patellar tendonitis (right knee disability), rated separately under Diagnostic Codes 5260-5024 and 5257.

2.  Entitlement to initial ratings in excess of 10 percent for left knee patellar tendonitis (left knee disability), rated separately under Diagnostic Codes 5260-5024 and 5257.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2007, including service in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for right and left knee disabilities under Diagnostic Codes 5260-5024, assigning noncompensable (zero percent) ratings effective September 22, 2007.

In October 2008, the Veteran notified the Board that he did not want a Board hearing.

In January 2009, during the pendency of appeal, the RO increased the ratings for the right and left knee disabilities to 10 percent, effective September 22, 2007.  In March 2016, the RO granted entitlement to separate 10 percent ratings for right and left knee instability under Diagnostic Code 5257, effective September 22, 2007.  These decisions constitute partial grants of the benefits sought on appeal; the issues therefore remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board remanded the case for further development in May 2012.  The AOJ was instructed to obtain medical opinions on the nature and severity of the Veteran's right and left knee disabilities.  VA examinations were subsequently provided in June 2012 and March 2016, and the examination reports have been associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  For the entire period of appeal, the right knee disability is manifested by pain, pain on palpation, slight instability, and flexion limited to no more than 45 degrees after repetitive use; there is no evidence of ankylosis, dislocated cartilage with frequent episodes of locking and effusion, removal of cartilage, impairment of the tibia and fibula, or genu recurvatum.

2.  For the period of appeal from March 23, 2016, the right knee disability is also manifested by extension limited to 5 degrees after repetitive use.

3.  For the entire period of appeal, the left knee disability is manifested by pain, pain on palpation, slight instability, and flexion limited to no more than 45 degrees after repetitive use; there is no evidence of ankylosis, dislocated cartilage with frequent episodes of locking and effusion, removal of cartilage, impairment of the tibia and fibula, or genu recurvatum.

4.  For the period of appeal from March 23, 2016, the left knee disability is also manifested by extension limited to 5 degrees after repetitive use.


CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 10 percent for the right knee disability under Diagnostic Codes 5260-5024 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260-5024 (2015).

2.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 10 percent for the right knee disability under Diagnostic Code 5257 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2015).


3.  For the period of appeal from March 23, 2016, the criteria for the assignment of a separate noncompensable disability evaluation for right knee limitation of extension under Diagnostic Code 5261 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5261 (2015).

4.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 10 percent for the left knee disability under Diagnostic Codes 5260-5024 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260-5024 (2015).

5.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 10 percent for the left knee disability under Diagnostic Code 5257 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2015).

6.  For the period of appeal from March 23, 2016, the criteria for the assignment of a separate noncompensable disability evaluation for left knee limitation of extension under Diagnostic Code 5261 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the Veteran participated in VA's Benefits Delivery at Discharge Program (BDD) and filed his claim in June 2007, prior to his discharge from active duty service.  As part of that program, he was provided with the information and evidence necessary to substantiate his claims for service connection.  The RO notified the Veteran of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
                                                                                                                                                                                                                                                                                                                            
The Veteran's claims for higher initial ratings are downstream issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to the claims.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to these claims, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in July 2007, June 2012, and March 2016 to obtain medical evidence regarding the nature and severity of the disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, and provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 Note 1.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Increased Ratings for Right and Left Knee Disabilities

The Veteran contends that he has severe pain and inflammation in both knees on a daily basis, which warrant higher ratings.  He indicates that Tylenol and naproxen reduce but do not eliminate the pain.  His right knee pain is a 7 (on a pain scale of 1-10) before medication, and a 6 after taking medication.  His left knee pain is an 8 before medication, and a 7 after taking medication.  See the January 2008 notice of disagreement; October 2008 VA Form 9.

The Veteran's right knee disability and left knee disability are each rated under two  diagnostic codes - Diagnostic Codes 5260-5024 and Diagnostic Code 5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, 5260, represent the diagnostic used to rate limitation of flexion of the leg.  The second four digits after the hyphen, 5024, represent the diagnostic code for rating tenosynovitis.  Diagnostic Code 5024 is rated based on limitation of motion of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  In addition, Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  

After careful review, the Board finds that for the entire increased rating period, the record does not demonstrate the requisite manifestations for ratings in excess of 10 percent for the right and left knee disabilities under Diagnostic Codes 5260-5024.  For a 20 percent rating, there must be evidence that flexion is limited to 30 degrees.  Here, the evidence shows that for the entire period of the appeal, flexion is limited to no more than 45 degrees.  

In addition, the record does not demonstrate the requisite manifestations for ratings in excess of 10 percent for the right and left knee disabilities under Diagnostic Code 5257.  For a 20 percent rating, there must be evidence of moderate recurrent subluxation or lateral instability of the knee.  Here, the evidence shows that for the entire period of appeal, there is slight lateral instability.  

In a July 2007 pre-discharge examination, the Veteran reported having bilateral knee pain associated with running and hiking, particularly in the left knee.  He also reported swelling, stiffness, giving-way sensation, and locking sensation in the left knee.  The Veteran asserted that the pain occurred intermittently about 5 times per week and lasted for about 7 hours, with a severity rising as high as a 7 (on a scale of 1-10).  He used knee braces during physical training.  Examination revealed a normal gait and general appearance within normal limits.  Bilateral medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral menisci were within normal limits; drawer and McMurray's tests were normal bilaterally; and varus and valgus tests were within normal limits bilaterally.  There were no signs of recurrent subluxation, locking pains, or joint effusion; however, the Veteran had mild crepitus in both knee joints on extension.  Range of motion testing showed normal flexion (to 140 degrees) and extension (zero degrees) bilaterally.  There was no additional limitation in range of motion after repetitive use, nor was either knee joint additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination with repetitive use, but the Veteran did have those symptoms after prolonged walking or running.  X-rays of the bilateral knees were normal.  The examiner diagnosed bilateral status post-patellar tendonitis with residual crepitus.   

VA treatment records indicate that in a March 2009 initial evaluation, the Veteran reported having bilateral knee pain.  He also indicated he had swelling, locking, and giving way in the left knee.  Examination reflected considerable crepitus but no knee deformity.  There was full range of motion in both knee and no instability on varus/valgus stress testing and Lachman was negative.  X-rays were taken, which were negative.  The bilateral knee joint spaces were well maintained, and there were no effusions, fractures, or focal lesions.  In April 2009, the Veteran had an orthopedic surgery consultation.  He reported that his knee symptoms had worsened; both knees swelled, and the left knee locked occasionally on both flexion and extension and he had to manipulate the knee to regain motion.  	Upon examination, both knees had full range of motion and mild crepitus.  Both knees were also stable on all planes with no effusions.  The Veteran ambulated with a mild left antalgic gait.  He was assessed as having bilateral chondromalacia patellae.  A left knee MRI showed no meniscal tear, and no obvious chondral defect or subchondral edema.  He was assessed as having left jumper's knee.  A neoprene sleeve and NSAIDs were ordered.  A June 2009 VA orthopedic consultation noted complaints of knee pain, particularly on the left, aggravated by running and stairs.  On examination there was bilateral passive range of motion from 0 to 140.  The knees were stable to varus/valgus and Lachman's, anterior/posterior drawer test, Appley's test and McMurray's test were all negative.  

In a March 2011 mental health evaluation, the Veteran reported having continuous knee pain, managed with very little medication.

In June 2012, the Veteran had another VA knees examination.  He reported having a constant sharp or squeezing pain in both knees.  He indicated that he "goes numb" if he bent at the knees too far or for too long, and that he had flare-ups about two times per week that lasted for about 6-8 hours.  Range of motion measurements showed bilateral flexion to 110 degrees (with objective evidence of painful motion at 110 degrees) and zero degrees of extension (with no objective evidence of painful motion).  After repetitive-use testing with three repetitions, range of motion measurements remained the same.  The Veteran had tenderness or pain to palpation in both knees, but no instability, patellar subluxation or dislocation, or shin splints.  X-rays indicated that the Veteran had no osseous abnormality in either knee, nor did he have degenerative arthritis, traumatic arthritis, or patellar subluxation in either knee.  

The Veteran underwent a third VA knees examination in March 2016.  He reported symptoms of pain, weakness, stiffness, swelling, instability, locking, fatigability, and lack of endurance.  He also asserted that he had flare-ups that made daily activities even more difficult to perform.  Range of motion measurements showed flexion to 50 degrees bilaterally and zero degrees of extension bilaterally.  After repetitive use testing with three repetitions, flexion was to 45 degrees bilaterally and extension was to 5 degrees bilaterally.  The Veteran had moderate tenderness with palpation of the right and left knee joints and there was objective evidence of crepitus.  There was no evidence of muscle atrophy, ankylosis, recurrent subluxation, lateral instability, or recurrent effusion bilaterally; however, the Veteran scored a 1+ on the Lachman test (0-5 millimeters of anterior instability) bilaterally.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups, but that it was impossible to state without undue speculation whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time, as the examination was performed in a clinical environment and not in the Veteran's typical work environment, where he reported his symptoms were exacerbated.  The examiner noted that the Veteran used braces regularly on both knees.

Thus, the evidence establishes that for the entire period of appeal, the Veteran's left knee and right knee disabilities were manifested by pain, pain on palpation, no more than slight instability, and flexion limited to no more than 45 degrees after repetitive use.  Such limitation of flexion warrants 10 percent disability ratings for the right knee disability and left knee disability under Diagnostic Code 5260.  At no point during the period of appeal has the Veteran been found to have flexion limited to 30 degrees to warrant a 20 percent rating under Diagnostic Code 5260.  In addition, slight instability warrants 10 percent disability ratings under Diagnostic Code 5257.  At no point during the period of appeal has the Veteran been found to have moderate recurrent subluxation or instability to warrant a 20 percent rating under Diagnostic Code 5257.  Rather, in the July 2007 and June 2012 VA examinations, the Veteran was specifically noted to have no instability or subluxation, and in the March 2016 VA examination the Veteran scored a 1+ on the Lachman test in each knee, which the Board equates with slight instability.

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  However, the 10 percent ratings for the knee disabilities under Diagnostic Codes 5260-5024 and 5257 contemplate the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Additionally, VA examiners specifically performed repetitive testing.  The only examination which found additional functional limitation was the March 2016 VA examination which noted flexion limited to 45 degrees instead of 50 degrees.  In other words, even factoring the effect of pain and repetitive motion, the functional limitation does not more nearly approximate limitation of flexion to 30 degrees to warrant a higher rating.  Accordingly, consideration of other factors of functional limitation does not support the grant of a higher rating than the 10 percent ratings already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased rating may be assigned under other diagnostic codes for this period of the appeal, and finds that the Veteran clearly does not have ankylosis to warrant a separate rating under Diagnostic Code 5256 (ankylosis), and there is no evidence of dislocated cartilage with frequent episodes of locking and effusion, removal of cartilage, malunion of the tibia and fibula, or genu recurvatum to warrant separate ratings under Diagnostic Codes 5258 (dislocated cartilage), 5259 (removal of cartilage), 5262 (malunion of the tibia and fibula), or 5263 (genu recurvatum).

With regard to Diagnostic Code 5261, the Board finds that for the period of appeal from March 23, 2016, separate noncompensable ratings for the right knee disability and left knee disability are warranted under this diagnostic code for limitation of extension.  These additional ratings under Diagnostic Code 5261 do not violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  The Board finds that the limitation of extension to 5 degrees in the bilateral knees, as found by the March 2016 VA examiner, is not contemplated by the 10 percent disability ratings currently assigned under Diagnostic Codes 5260-5024 for limitation of flexion or Diagnostic Code 5257 for lateral instability.  Thus, the assignment separate noncompensable ratings for the right knee and left knee disabilities under Diagnostic Code 5261 is supported by the evidence of this case.  See VAOPGCPREC 9-2004 (September 17, 2004).  

In sum, the preponderance of the evidence is against the award of ratings in excess of 10 percent for the Veteran's right and left knee disabilities under Diagnostic Codes 5260-5024 and Diagnostic Code 5257, for the entire period of appeal.  As a preponderance of the evidence is against the award of increased evaluations, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  However, separate noncompensable ratings for the right and left knee disabilities under Diagnostic Code 5261 are warranted for the period of appeal from March 23, 2016.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, limitation of motion, pain on palpation, and instability are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the entire period of appeal, a rating in excess of 10 percent for the right knee disability under Diagnostic Codes 5260-5024 is denied.

For the entire period of appeal, a rating in excess of 10 percent for the right knee disability under Diagnostic Code 5257 is denied.

For the period of appeal from March 23, 2016, a noncompensable rating for the right knee disability under Diagnostic Code 5261 is granted.

For the entire period of appeal, a rating in excess of 10 percent for the left knee disability under Diagnostic Codes 5260-5024 is denied.

For the entire period of appeal, a rating in excess of 10 percent for the left knee disability under Diagnostic Code 5257 is denied.

For the period of appeal from March 23, 2016, a noncompensable rating for the left knee disability under Diagnostic Code 5261 is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


